
	
		I
		112th CONGRESS
		1st Session
		H. R. 1304
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Sablan introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Jobs Act of 2010 with respect
		  to the State Trade and Export Promotion Grant Program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Jobs Act Technical Corrections Act of
			 2011.
		2.State Trade and
			 Export Promotion Grant ProgramSection 1207(a)(5) of the Small Business
			 Jobs Act of 2010 (15 U.S.C. 649b note) is amended by inserting after
			 Guam, the following: the Commonwealth of the Northern
			 Mariana Islands,.
		
